Citation Nr: 1105799	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-20 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a low back disorder, to 
include degenerative disc disease and sciatic nerve pain, to 
include as secondary to a bilateral knee disorder (low back 
disorder).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1980 to November 
1984 and from April 1985 to June 1989.  

This matter came before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a November 2005 rating decision, reopening 
and denying service connection for bilateral hearing loss, and a 
December 2006 rating decision, denying service connection for a 
low back disorder, by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO).  

In July 2009, the Veteran testified before the undersigned Acting 
Veterans Law Judge, at a videoconference hearing, and the present 
appeal was previously remanded by the Board for further 
development, in October 2009.  

A November 2010 rating decision granted the Veteran service 
connection for left ear hearing loss and the Board has revised 
the remaining issue on appeal, as reflected on the title page.  

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal, the Veteran has not had a right ear 
auditory threshold of 40 decibels or greater at any frequency or 
auditory thresholds of 26 or greater for three frequencies, and 
his right ear speech recognition scores are higher than 94 
percent.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss 
have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to provide the Veteran notification of the 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were 
accomplished in June 2005 and December 2009 letters, which were 
provided before the adjudication and subsequent readjudication of 
the Veteran's claim.

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the present claim has been obtained.  The Veteran's 
service and VA treatment records have been obtained and he has 
been provided an appropriate VA examination in connection with 
his claim.  What is more, the Veteran has not indicated there are 
any additional records that VA should seek to obtain on his 
behalf, to include private medical records.  The Veteran 
requested and was provided an opportunity to testify at a Board 
hearing.  What is more, after reviewing the record, the Board 
finds that the RO has fully, or at a minimum substantially, 
complied with the Board's October 2009 remand instructions.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board 
concludes that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the Veteran's claim, and no 
further assistance to develop evidence is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires a Veterans Law Judge or an Acting Veterans 
Law Judge (AVLJ) who chairs a hearing to fulfill two duties, as 
to comply with this regulation.  These duties consist of (1) the 
duty to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Here, 
during the July 2009 hearing, the AVLJ failed to explicitly note 
the elements of the claims that were lacking; however the Veteran 
and his representative demonstrated actual knowledge of the 
deficient elements of the claim, as reflected in the Veteran's 
sworn testimony and his representative's presentation and 
questions.  Further, the AVLJ sought to identify any pertinent 
evidence not currently associated with the claims folder that 
might have been overlooked or outstanding, which might 
substantiate the claim, and both the RO and the Board have made 
necessary attempts to obtain any records identified by the 
Veteran or the record.  Moreover, neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. § 3.103(c)(2) nor has either identified any prejudice in 
the conduct of the Board hearing.  As such, the Board finds that, 
consistent with Bryant, the AVLJ complied with the duties set 
forth in 38 C.F.R. § 3.103(c)(2) and that the Board can 
adjudicate the claim based on the current record.

The Veteran seeks service connection for right ear hearing loss.  
Specifically, he maintains that while working aboard various 
naval vessels, he was exposed to engine noise and gun fire, which 
resulted in his current right ear hearing loss disorder.  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third 
elements may be established by showing continuity of 
symptomatology.  Continuity of symptomatology may be shown by 
demonstrating "(1) that a condition was 'noted' during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that 
"[w]hether lay evidence is competent and sufficient in a 
particular case is a factual issue to be addressed by the 
Board").

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures puretone threshold hearing levels (in decibels) 
over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).  The determination of whether a veteran has 
a disability based on hearing loss is governed by 38 C.F.R. § 
3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining the probative value to be assigned to a medical 
opinion, the Board must consider three factors.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry 
in determining probative value is to assess whether a medical 
expert was fully informed of the pertinent factual premises 
(i.e., medical history) of the case.  A review of the claims file 
is not required, since a medical professional can also become 
aware of the relevant medical history by having treated a Veteran 
for a long period of time or through a factually accurate medical 
history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical 
expert provided a fully articulated opinion.  See id.  A medical 
opinion that is equivocal in nature or expressed in speculative 
language does not provide the degree of certainty required for 
medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006). 

The third and final factor in determining the probative value of 
an opinion involves consideration of whether the opinion is 
supported by a reasoned analysis.  The most probative value of a 
medical opinion comes from its reasoning.  Therefore, a medical 
opinion containing only data and conclusions is not entitled to 
any weight.  In fact, a review of the claims file does not 
substitute for a lack of a reasoned analysis.  See Nieves-
Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support 
its conclusion with an analysis that the Board can consider and 
weigh against contrary opinions.").

Merits

Here, the Board concedes that the Veteran was exposed to acoustic 
trauma while on active service.  The Board finds the Veteran's 
sworn testimony, related to his in-service noise exposure, to be 
competent and credible.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  What is more, service treatment 
records, such as an April 1981 audiological examination report, 
specifically note that the Veteran's in-service duties "on deck 
with pneumatic tools/gun mounts."  Given the foregoing evidence, 
the Veteran would have undoubtedly been exposed to loud noises, 
and the Board concedes this in-service acoustic trauma.  

An August 1991 VA audiological examination, in connection with a 
prior service connection claim, is the first post-service 
examination of this nature of record.  On an authorized 
evaluation performed at the time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
10
10
LEFT
20
15
25
10
15

Speech audiometery revealed right ear speech recognition ability 
of 96 percent.  

In October 2005, the Veteran underwent another VA audiological 
examination.  At this authorized evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
15
15
LEFT
45
50
35
30
25

Speech audiometery revealed right ear speech recognition ability 
of 96 percent.  

Pursuant to the Board's remand instructions, the Veteran was 
provided an April 2010 VA audiological examination.  The 
authorized evaluation performed at this time revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
10
15
15
LEFT
45
45
35
35
30

Speech audiometery revealed right ear speech recognition ability 
of 96 percent.  

In addition to the evidence highlighted herein, numerous VA 
treatment records have been associated with the claims folder and 
considered by the Board.  Significantly, the Board acknowledges 
that these records, reflect the Veteran's diagnosis with right 
ear hearing loss; however, these record do not suggest that any a 
controlled speech discrimination test (Maryland CNC) and/or a 
puretone audiometery test was administered, as is necessary to 
evaluate a service connection claim of this nature.  See 
38 C.F.R. § 4.85.  Accordingly, the Board finds that these 
treatment records, while relevant, do not reasonably appear to 
provide relevant information that is not otherwise of record.  
Savage v. Shinseki, No. 09-4406 (Vet. App. Jan. 4, 2011).  Thus, 
the records have been reviewed and considered, but need not be 
further clarified.  

In the present circumstance, the principal evidence indicating 
the Veteran has right ear hearing loss for VA purposes are the 
Veteran's own statements.  In numerous statements and at his July 
2009 Board hearing, the Veteran provided his opinion that he 
presently has right ear hearing loss.  Without question, the 
Veteran is competent to provide an account of in-service acoustic 
trauma, as well as, in- and post-service symptomatology; however, 
in the present circumstance, the Veteran does not have the 
training or expertise to provide a competent medical opinion to 
this effect.  See Jandreau, 492 F.3d at 1376-77.  What is more, 
at the present time, the Veteran's opinion is factually 
implausible, given the competent medical evidence to the 
contrary.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 
78 F.3d 604(Fed. Cir.1996).  

As has been previously noted, service connection for impaired 
hearing may only be established when hearing impairment, as 
determined by audiometric testing, meets specified puretone 
and/or speech recognition criteria.  Significantly, all the 
competent audiological examination results of record weigh 
against the Veteran's service connection claim for right ear 
hearing loss.  Although both VA audiological examinations and 
post-service treatment records confirm that the Veteran does have 
decreased right ear audiological acuity, all the audiological 
examination results of record indicate that the level of his 
right ear hearing loss does not meet the criteria to be 
considered a disability, under VA regulations.  Again, to be 
considered disabling, the Veteran's right ear hearing loss would 
have to have an auditory threshold of 40 decibels or greater at 
one tested frequency, have thresholds of 26 decibels or greater 
at three frequencies, or have speech recognition of less than 94 
percent.  See 38 C.F.R. § 3.385; see also Palczewski v. 
Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically 
upholding the validity of 38 C.F.R. § 3.385 to define hearing 
loss for VA compensation purposes).  

In sum, as the present level of the Veteran's right ear hearing 
loss does not meet, the criteria to be considered a disability 
under VA regulations, the Board concludes that service connection 
for right ear hearing loss is not warranted.  As the 
preponderance of the evidence is against the Veteran's claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  As such, the 
Veteran's service connection claim for right ear hearing loss is 
denied.   


ORDER

Service connection for right ear hearing loss is denied.  



REMAND

As part of the Board's October 2009 Remand instructions, the RO 
was instructed to obtain all outstanding VA treatment records 
related to the Veteran's low back, dated since October 2006.  
Although some of the Veteran's pertinent VA treatment records 
were obtained, the claims folder reflects the absence of any 
treatment records dated from July 2006 to February 2010 and since 
November 2010.  What is more, the claims folder does not reflect 
any explanation for the absence of treatment records for this 
period or any negative response from the relevant VA medical 
facility.  

As it relates to the Veteran's April 2010 VA orthopedic 
examination, the examiner's opinion appears to be based on an 
incomplete and/or inaccurate review of the medical evidence of 
record.  Specifically, the examiner did not diagnose any current 
low back disorder, stating that the examination "revealed [a] 
normal back exam"; however, the x-ray findings reported in this 
April 2010 examination report appear to note abnormal low back 
findings and the examination report does not contain a statement 
or explanation of this apparent inconsistency.  Further, the 
evidence pre-dating the April 2010 VA examination shows that the 
Veteran was diagnosed as having degenerative disc disease of the 
lumbar spine.  Indeed, diagnostic testing in conjunction with the 
April 2010 VA examination shows that the Veteran has degenerative 
disc disease, and thus for purposes of this appeal, he has a 
current disability.  See McClain v. Nicholson, 21 Vet. App. 319 
(2007).  In addition, although associated with the claims folder 
after the aforementioned VA orthopedic examination, a November 
2010 VA MRI report also suggests that the Veteran may have 
abnormalities associated with his low back.  As the conclusion 
set forth in the April 2010 VA orthopedic examination appears to 
be based on an inaccurate factual predicate, the VA examination 
report is not adequate for rating purposes.  As such, the Board 
must remand this claim for another VA examination.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

The April 2010 VA examiner also failed to provide opinions 
requested in the October 2009 Remand.  Giving due consideration 
to the examiner's statement that there was no current low back 
disorder to diagnosis, the examiner still failed provide an 
adequate discussion and/or opinion related to an April 1987 in-
service back strain sustained by the Veteran, as instructed in 
the Remand.  What is more, VA is required to consider, and the 
Board requested opinions related to, all theories of entitlement; 
however, the examiner only provided an opinion addressing a 
possible relationship between the Veteran's claimed low back 
disorder and his bilateral knee condition.  The examiner also 
appears to rely largely on the absence of medical treatment for a 
low back condition, without giving due consideration to the 
Veteran's competent account of low back symptomatology.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009) 
(expressly rejected the view that "competent medical evidence is 
required...[when] the determinative issue involves either medical 
etiology or a medical diagnosis."); Buchanan v. Nicholson, 451 
F.3d 1331, 1336-37 (Fed. Cir. 2006).  Ultimately, the examiner 
provided a narrow opinion and did not account for, and/or 
consider, pertinent evidence of record.  Thus, the examiner 
failed to adequately comply with the remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain all of the Veteran's 
outstanding low back VA treatment and/or 
hospitalization records, at the VA Medical 
Center, in Tampa Bay, Florida, to include 
associated satellite facilities, dated (i) 
from July 2006 to February 2010 and (ii) 
since November 2010.  Any negative response 
should be in writing, and associated 
with the claims folder.  

2.  After associating all outstanding 
records with the claims folder, the RO 
should send the Veteran's claims folder to 
the examiner who conducted the April 2010 VA 
orthopedic examination, or if such examiner 
is no longer available, a suitable 
replacement, to request that the examiner 
prepare an addendum to the report.  The 
Veteran need not be re-examined unless an 
examination is deemed necessary.  If an 
examination is deemed necessary, all 
indicated testing should be accomplished.  

The examiner should review the Veteran's 
claims folder, noting such review in the 
examination report.  The examiner must record 
the full history of the Veteran's low back 
disability, currently diagnosed as 
degenerative disc disease, including the 
Veteran's account of the onset/etiology of 
his disability.

Then the examiner must address the following:

(A)  Clearly, document all low back 
disability found to be present;

(B)  For each diagnosed low back disorder 
that is diagnosed, state if it is at least 
as likely as not that the condition(s) is 

(i)	related to the Veteran's military 
service, to include an April 1987 
back strain, or 

(ii) was caused, and/or aggravated, by 
the Veteran's service connected 
bilateral knee conditions; and 

(C) For all diagnosed organic disease of 
the nervous system or arthritic condition, 
if any, state whether it is at least as 
likely as not that the condition(s) was 
present within one year of the Veteran's 
separation from service.

The examination report must reflect the 
examiner's consideration and analysis of both 
the medical and lay evidence of record, to 
include (i) the Veteran's report of in-
service onset and continuity of 
symptomatology; (ii) the April 1987 service 
treatment record, diagnosing a back strain; 
(iii) the April 2010 VA orthopedic 
examination imaging study results; (iv) a 
November 2010 VA MRI of the Veteran's low 
back; (v) an October 2006 VA orthopedic 
surgery note, related to the Veteran's low 
back and (vi) any other medical evidence 
deemed pertinent.  

3.  The RO must then readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case.  An appropriate period 
of time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


